DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	This application contains claims directed to the following patentably distinct species:
Mode of implantation
Species A – embodied in Figure 1A (incorporation of the claimed prosthetic device into the removed bone flap which is then reattached to the patient)
Species B – embodied in Figure 1B (substitution/replacement of the intracranial flap with the claimed prosthetic device)
Cranial prosthesis
Species A – embodied in Figures 1C-1E (an embodiment having three inner access ports and three pairs of bores for cranial fastening; comprised of an inner, ultra-sound compatible disc 7 surrounded by an outer, rigid ring; the inner radio-lucent disc 7 having a planar or curved body unitarily formed from a single piece of material that can allow the use of ultra-sound diagnostic instruments)
Species B – embodied in Figures 2A-2C and 3 (a circumferential groove 7A or indentation is formed into the side of the inner, ultrasound compatible disc 7; the outer modulation ring 4 is formed with an inner, circumferential flange 4A wherein said inner disc is secured to the outer modulation ring by a press-fit; in particular, the inner, circumferential flange 4A engages the circumferential groove 7A of the inner, ultrasound compatible disc 7)
Species C – embodied in Figures 4A-4D and Figures 5A-5D (the inner, ultrasound compatible disc 7 is permanently secured to the outer, modulation ring 4; the outer, modulation ring 4 with the inner ultrasound compatible disc 7, fit within an outer casing 8 having an inner space 8A which receives the outer modulation ring 4/inner disc 7; the outer casing 8 includes means 9 in which to secure the device to the remaining cranium 2 of the patient 1; once implanted onto the brain 3 of the patient 1, the outer casing 8 secures the modulation ring 4/inner disc 7 to the patient 1; the outer modulation ring 7 is able to freely rotate within the space 8A of the outer casing 8)
Species D – embodied in Figures 6A-6F (the outer modulation ring 4 is comprised of two rings 4A and 4B wherein the top ring 4A has a nail and head configuration 13A formed into its bottom side and the lower ring 4B has an opposing running track configuration 13B on its top side so that when said nail and head configuration 13A engages said running track configuration 13B, the top ring 4A is rotatably secured to the device by the bottom ring 4B)
3.	The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, from EACH of the two species groups, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
4.	During a telephone conversation with Attorney Alan F. Feeney on 06 April 2022 a provisional election was made WITHOUT traverse to prosecute the invention of Mode of implantation – Species B (the device replaces the bone flap removed during the procedure with the cranial prosthesis of Species B) and Cranial Prosthesis – Species B (embodied in Figures 2A-2C and 3), claims 1, 5-7, 9, 10, 13-16, 20, 22, 27, 30, 31, 35, 37, 40, 42, and 43. Affirmation of this election must be made by applicant in replying to this Office action.

Specification
5.	The disclosure is objected to because of the following informalities: 
a. The BRIEF DESCRIPTION OF THE DRAWINGS does not have a brief description of Figure 6F. 
Appropriate correction is required.
b. The abstract of the disclosure is objected to because the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided. Correction is required.  See MPEP § 608.01(b).

Claim Objections
6.	Claims 10 and 13 are objected to because of the following informalities: 
a. Regarding claim 10, please, substitute “wherein the interior disc of said cranial prosthesis is pre-fabricated and the cranial prosthesis is pre-assembled in a variety of sizes selected from the group consisting of small, medium and large sized versions” with --wherein the [[--. Appropriate correction is required.
b. Regarding claim 13, please, substitute “wherein said cranial prosthesis is manufactured using a process selected from the group consisting of molding, vacuum forming and thermal forming and combinations thereof” with -- wherein said cranial prosthesis is manufactured using a process selected from the group consisting of molding, vacuum forming and thermal forming [[

Drawings
7.	The drawings (in particular, Figure 6E) are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "FIG. 6E" and "FIG. 1A" have both been used to designate the same Figure (i.e., what should be Figure 6E, not Figure 1A).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
8.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
9.	Regarding independent claim 1 and claim 6, a review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
(i) Regarding claim 1 - “means in which to engage one or more diagnostic instruments and/or intracranial delivery systems” (access ports, burr holes, pre-fabricated orifices, embedded tubes, adaptors, and plug sockets).
(ii) Regarding claim 6 - “a fastening means” (suture thread, braces, screws, plates, bone anchors, sutures and wires). 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.

Claim Rejections - 35 USC § 101
10.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
a. Claims 1, 5-7, 9, 10, 13-16, 20, 22, 27, 30, 31, 35, 37, 40, 42, and 43 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
(i) In claim 1 the Applicant positively recites part of a human, i.e., “wherein said cranial prosthesis is implanted immediately following a craniotomy” (see lines 8-9). Thus claim 1 includes a human or living tissue within their scope and are non-statutory. Claims 5-7, 9, 10, 13-16, 20, 22, 27, 30, 31, 35, 37, 40, 42, and 43 depend from claim 1. See M.P.E.P. 2105.
(ii) In claim 5 the Applicant positively recites part of a human, i.e., “wherein said cranial prosthesis is either attached to or incorporated into the patient’s existing bone flap or replaces said bone flap completely” (see lines 2-3). Thus claim 5 includes a human or living tissue within their scope and are non-statutory. See M.P.E.P. 2105.
A claim directed to or including within its scope a human or living tissue is not considered to be patentable subject matter under 35. U.S.C. 101. The living matter of the present invention is not the result of human intervention; it is of nature, which has been held not patentable. The grant of a limited, but exclusively property right in a human being is prohibited by the Constitution. In re Wakefield, 422 Fed.Cir.2d 897, 164 USPQ 636 (CCPA 1970).

Claim Rejections - 35 USC § 112
11.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

12.	Claim 31 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
a. Regarding claim 31, the recitation “further comprises means in which to retain said modulator components wherein said means in which to retain modulator components lines the walls of said engagement means and is made from a biocompatible, sterilizable, elastic material and other adaptive devices” was not disclosed in the specification as originally filed. Further, parent cases do not disclose said recitation either.
Because of the procedure outlined in M.P.E.P. 2163.06 for interpreting the claims, it is noted that other art may be applicable under 35 U.S.C. 102 or 35 U.S.C. 103(a) once the aforementioned problem is corrected.



13.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


14.	Claims 5-7, 22, 27, 30, 31, 37, and 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a. Claim 5 recites the limitation "the patient’s existing bone flap" in line 3. There is insufficient antecedent basis for this limitation in the claim. Claims 6 and 7 depend from claim 5.
b. Regarding claim 22, the recitation “wherein said outer body further comprises one or more means in which to engage one or more modulator components selected from the group consisting of diagnostic instruments and intracranial delivery systems after said prosthesis is implanted into the patient” (lines 2-5) is vague and confusing, rendering claim 22 indefinite as to the scope of the invention. 
Independent claim 1 already recites (i) “and means in which to engage one or more diagnostic instruments and/or intracranial delivery systems”, and (ii) “one or more diagnostic instruments and/or intracranial delivery systems”. According to the drawings of the instant application, said “means” (the one disclosed in claim 1) are access ports 6 found in ring 4. In other words, the “means” recited in claim 22 can’t be different from the “means” recited in claim 1 (but claim 22, as worded, presented it as other “means”). Further, claim 1 already recites the “one or more diagnostic instruments and/or intracranial delivery systems”, so claim 22 is not further limiting claim 1. Claims 27, 30, 31, 37 depend from claim 22.
c. Claim 27 recites the limitation "said window" in line 3. There is insufficient antecedent basis for this limitation in the claim.
d. Regarding claim 37, the recitation “wherein said one or more modulator components are diagnostic devices selected from the group consisting of a transcranial Doppler system, intra-cranial 18Application No.: 17/179,517 pressure monitor, microsensor ICP transducer, parenchymal probe, temperature probe, intracranial blood flow monitor and a high intensity focused ultrasound and magnetic imaging device” (lines 2-5) is vague and confusing, rendering claim 37 indefinite as to the scope of the invention. 
Claim 22 already recites “one or more modulator components selected from the group consisting of diagnostic instruments and intracranial delivery systems”. In other words, the “one or more modulator components” consist of (not comprises) diagnostic instruments and intracranial delivery systems. Claim 37 introduces another component (i.e., the “diagnostic devices selected from the group consisting of a transcranial Doppler system, intra-cranial 18Application No.: 17/179,517 pressure monitor, microsensor ICP transducer, parenchymal probe, temperature probe, intracranial blood flow monitor and a high intensity focused ultrasound and magnetic imaging device”) as part of the “one or more modulator components”.
e. Claim 42 recites the limitation "said modular capability" in line 2. There is insufficient antecedent basis for this limitation in the claim.

15.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

16.	Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
a. Regarding claim 9, the limitation “wherein said prosthesis allows for the use of a nuclear magnetic resonance diagnostic device on the patient in which said prosthesis is implanted” is already recited (word by word) in independent claim 1 (lines 10-12). 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
17.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
18.	Claims 1, 5-7, 9, 10, 13-16, 20, 22, 27, 30, 31, 35, 37, 40, 42, and 43 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,966,833 B2.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between claims 1, 5-7, 9, 10, 13-16, 20, 22, 27, 30, 31, 35, 37, 40, 42, and 43 of the application and claims 1-6 of U.S. Patent No. 10,966,833 B2 lies in the fact that the patent claims include many more elements and is thus much more specific. Thus the invention of claims 1-6 of U.S. Patent No. 10,966,833 B2 is in effect a “species” of the “generic” invention of claims 1, 5-7, 9, 10, 13-16, 20, 22, 27, 30, 31, 35, 37, 40, 42, and 43. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claims 1, 5-7, 9, 10, 13-16, 20, 22, 27, 30, 31, 35, 37, 40, 42, and 43 of the application are anticipated by claims 1-6 of U.S. Patent No. 10,966,833 B2, it is not patentably distinct from claims 1-6 of U.S. Patent No. 10,966,833 B2.
19.	Claims 1, 5-7, 9, 10, 13-16, 20, 22, 27, 30, 31, 35, 37, 40, 42, and 43 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims of copending Application No. 16/874,238.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the above-indicated applications claim a cranial prosthesis comprising similar structural and functional limitations. This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claim Rejections - 35 USC § 103
20.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
21.	Claims 1, 5-7, 9, 10, 13-16, 20, 22, 27, 30, 31, 35, 37, 40, 42, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Nita (US PG Pub No. 2007/0129652 A1; cited in Applicant’s IDS) in view of Prada (WO 2015/032858 A1; cited in Applicant’s IDS).
Referring to Figures 1, 4A, 4B, and 8A, Nita ‘652 discloses a cranial prosthesis (the device at least partially replaces part of the skull and thereby acts as a prosthesis; further, paragraph [0035] discloses “In some cases, a device or part of a device may be implanted in the patient for chronic treatment”) comprising:
an outer body (504);
an interior disc (disc 503 or disc 505) at least partially surrounded by said outer body (Figures 4a and 4b) manufactured from a radio-lucent material that is ultrasound compatible (Abstract; [0055]; [0056]);
means in which to engage one or more diagnostic instruments and/or intracranial delivery systems (Figure 1 – means 403 and/or means 200; Figure 8 – means 403 and/or means 405); NOTICE – the “one or more diagnostic instruments and/or intracranial delivery systems” are NOT positively claimed.
wherein said cranial prosthesis is implanted immediately following a craniotomy ([0031]; [0050]); and 
wherein said prosthesis allows for the use of a nuclear magnetic resonance diagnostic device on the patient in which said prosthesis is implanted ([0038]),
	Nita ‘652 discloses a cranial prosthesis according to claim 1, but fails to explicitly disclose wherein said cranial prosthesis is biocompatible and sterilizable. Notice, however, the materials are necessarily biocompatible and sterile and thus sterilizable. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to design the device wherein said cranial prosthesis is biocompatible and sterilizable, since it was known in the art that implantable devices must be biocompatible and sterilizable and for the purpose of reducing infection and patient tissue rejection, and since selection of a known material on the basis of its suitability for an intended use involves only routine skill in the art. The motivation for doing so would be to reduce infection and patient tissue rejection.
Further, this is already known in the art. For example, Prada ‘858 teaches (Figures 2-6) an artificial cranial prosthesis (operculum) that is biocompatible and sterilizable so that the artificial cranial prosthesis will be metabolized with no damaging effects for the patient (Abstract; P4:L7-10). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to have combined the teaching of an artificial cranial prosthesis that is biocompatible and sterilizable, as taught by Prada ‘858, with the artificial cranial prosthesis of Nita ‘652, so that the artificial cranial prosthesis will be metabolized with no damaging effects for the patient.
Regarding claim 5, as best understood (since “the patient's existing bone flap” lacks antecedent basis), Nita ‘652 discloses wherein said cranial prosthesis is either attached to or incorporated into the patient's existing bone flap (paragraph [0050] describes – “To secure the film 500 in place, the same screws located in the holes 406 that are used to fix the access device 400 to the skull S can also be passed through the film 500. The screws can be coated, impregnated, covered, or constructed of a substance that minimizes bleeding at the entry sites of the screws”) or replaces said bone flap completely.
Regarding claim 6, Nita ‘652 discloses wherein said cranial prosthesis further comprises holes, wherein said holes are used to secure said prosthesis to the patient's skull or removed bone flap using a fastening means ([0050] – “To secure the film 500 in place, the same screws located in the holes 406 that are used to fix the access device 400 to the skull S can also be passed through the film 500. The screws can be coated, impregnated, covered, or constructed of a substance that minimizes bleeding at the entry sites of the screws”).
Regarding claim 7, Nita ‘652 discloses wherein said fastening means is selected from the group consisting of suture thread, braces, screws, plates, bone anchors, sutures and wires ([0050] – “To secure the film 500 in place, the same screws located in the holes 406 that are used to fix the access device 400 to the skull S can also be passed through the film 500. The screws can be coated, impregnated, covered, or constructed of a substance that minimizes bleeding at the entry sites of the screws”).
Regarding claim 9, Nita ‘652 discloses wherein said prosthesis allows for the use of a nuclear magnetic resonance diagnostic device on the patient in which said prosthesis is implanted ([0038]).
Regarding Claim 10, Nita ‘652 discloses the cranial prosthesis according to claim 1, but fails to explicitly disclose the device wherein the interior disc of said cranial prosthesis is pre-fabricated. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to disclose the device wherein the interior
disc of said cranial prosthesis is pre-fabricated, since omission of an element and its function in a combination where the remaining elements perform the same function as before involves only routine skill in the art. The motivation for doing so would be to reduce time
operating on a patient by having the device prepared before surgery. Nita ‘652 discloses the cranial prosthesis according to claim 1, but fails to explicitly disclose the device wherein said
prosthesis is preassembled and is a variety of sizes. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to disclose the device wherein said prosthesis is preassembled and is a variety of sizes (selected from the group consisting of small, medium, and large sized versions), since such a modification would involve a mere change in the size of a component (A change in size is generally recognized as being within the level of ordinary skill in the art). The motivation for doing so would be to provide a variety of different opening sizes to accommodate for different size patients and different device size opening requirements.
	Regarding Claim 13, Nita ‘652 discloses the cranial prosthesis according to claim 10, but fails to explicitly disclose wherein said cranial prosthesis is manufactured using a process selected from the group consisting of molding, vacuum forming and thermal forming. In regards to Claim 13, the product guide formed by molding, vacuum forming or thermal forming does not structurally limit the claim. The patentability of a product does not depend on its method of production. If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is held unpatentable even though the prior art was made by a different process. It would have been obvious to form the product guide in any manner for the purpose of lost cost and accurate shaping. The motivation for doing so would be to reduce the likelihood of loosening and accidental displacement of the guide.
	Regarding Claim 14, Nita ‘652 discloses the cranial prosthesis according to claim 1, but fails to explicitly disclose the device wherein said cranial prosthesis is custom-made. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to disclose the device wherein said cranial prosthesis is custom-made, since the provision of adjustability, where needed, involves only routine skill in the art. The motivation for doing so would be to provide a device that is specially fit to the patient to reduce discomfort and to address a patient specific needs for treatment.
	Regarding Claim 15, Nita ‘652 discloses the cranial prosthesis according to claim 12, but fails to explicitly disclose wherein said cranial prosthesis custom-made using an additive manufacturing process. In regards to Claim 15, the product guide formed by additive manufacturing does not structurally limit the claim. The patentability of a product does not depend on its method of production. If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is held unpatentable even though the prior art was made by a different process. It would have been obvious to form the product guide in any manner for the purpose of low cost and accurate shaping. The motivation for doing so would be to reduce the likelihood of loosening and accidental displacement of the guide.
	Regarding Claim 16, Nita ‘652 discloses the cranial prosthesis according to claim 1, however Nita ‘652 fails to explicitly disclose wherein said cranial prosthesis is formulated in situ using a plastic resinous material or an alginate in a mold. In regards to Claim 16, the product cranial guide formed by a mold does not structurally limit the claim. The patentability of a product does not depend on its method of production. If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is held unpatentable even though the prior art was made by a different process. It would have been obvious to
form the product guide in any manner for the purpose of ensuring a tight and custom fit. The motivation for doing so would be to reduce the likelihood of loosening and accidental displacement of the guide.
	Regarding Claim 20, Figures 4A, 4B, and 8A of Nita ‘652 clearly show wherein said interior disc is formed from a single piece of material that is planar or curved.
	Regarding claim 22, Nita ‘652 discloses wherein said outer body further comprises one or more means (Figure 1 – means 403 and/or means 200; Figure 8 – means 403 and/or means 405) in which to engage one or more modulator components selected from the group consisting of diagnostic instruments and intracranial delivery systems after said prosthesis is implanted into the patient, wherein said engaged modulator component is functional (NOTICE – the “one or more modulator components selected from the group consisting of diagnostic instruments and intracranial delivery systems” are NOT positively claimed);
	wherein said means to engage said modulator components is selected from the group consisting of access ports, burr holes, prefabricated orifices, embedded tubes, adapters and plug sockets (Figure 1 – means 403 and/or means 200; Figure 8 – means 403 and/or means 405).
	Nita ‘652 fails to explicitly disclose wherein said outer body is made from a biocompatible material selected from the group consisting of stainless steel, titanium, a titanium alloy, cobalt chrome or any combination thereof. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention was made to disclose the device wherein said biocompatible material is selected from the group consisting of stainless steel, titanium, a titanium alloy, cobalt chrome or any combination thereof, since selection of a known material on the basis of its suitability for an intended use involves only routine skill in the art. The motivation for doing so would be design a device that is will not be rejected by the patient body and be rigid and durable.17Application No.: 17/179,517
	Nita ‘652 fails to explicitly disclose wherein said one or more diagnostic instruments are detachably affixed to said outer body for an indefinite period of time. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to design the device wherein said one or more diagnostic instruments are detachably affixed to said outer body for an indefinite period of time, since the use of a one piece construction instead of the structure disclosed in the prior art would have required only routine skill in the art. The motivation for doing so would be provide treatment for a longer period of time needed for the patient disease state without requiring a healthcare team member.
	Regarding claim 27, Nita ‘652 discloses the cranial prosthesis according to claim 22. In regards to wherein a patient's medical professional is capable of using said one or more modulator components while simultaneously using said window of said prosthesis to use an ultra-sound diagnostic instrument on the patient, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art is capable of performing the intended use, it meets the claim. In this case, a medical professional is capable of using the diagnostic ultrasound means.
	Regarding claim 30, Figures 4a, 4b, and 8a of Nita ‘652 clearly show wherein said access ports (Figure 1 – means 403 and/or means 200; Figure 8 – means 403 and/or means 405) are sized to retain specific modulator components.
	Regarding claim 31, Nita ‘652 discloses wherein said means to engage said modulator component further comprises means in which to retain said modulator components wherein said means in which to retain modulator components lines the walls of said engagement means and is made from a biocompatible, sterilizable, elastic material and other adaptive devices (said “means in which to retain modulator components” is broadly interpreted to read on the material choice of means 403, means 200, and/or means 405.
	Regarding claim 35, Nita ‘652 in view of Prada ‘858 teaches wherein said interior disc is manufactured from a biologically-compatible, polymeric material selected from the group consisting of polyethylene, polystyrene, acrylic, polymethylpentene and polymethyl methacrylate or is manufactured from ceramic (Prada ‘858 discloses polymethylpentene in page 4, lines 22-24). 
	Regarding claim 37, Nita ‘652 discloses said one or more modulator components are diagnostic devices selected from the group consisting of a transcranial Doppler system ([0008]), intra-cranial 18Application No.: 17/179,517 pressure monitor ([0038]), microsensor ICP transducer ([0034]), parenchymal probe, temperature probe, intracranial blood flow monitor and a high intensity focused ultrasound (Abstract; entire document) and magnetic imaging device; wherein said one or more diagnostic instruments are therapeutic ultrasound applications used for blood brain barrier disruption (Figure 8A), blot clot liquification (Figure 8A), or high intensity-focus ultrasound (Abstract; entire document). Regarding the one or more intracranial delivery systems as selected from the group consisting of a Cleveland Multiport CatheterTM, a Versago Vascular AccessTM port system, and an Ommaya reservoir, a person having ordinary skill in the art will be left with the choice of utilizing a particular intracranial delivery system, depending on the particular condition of the patient.
	Regarding claim 40, Nita ‘652 discloses wherein said prosthesis is designed to diagnose and treat intracranial pathologies selected from the group consisting of brain tumors, intracerebral hematomas, subdural hematomas, epidural hematomas, congenital or acquired hydrocephalus, infections of the brain, brain abscesses, vasospasm, congenital anomalies of the brain and brain cysts ([0035]; [0045]).
	Regarding claim 42, Nita ‘652 discloses wherein said prosthesis with said modular capacity is capable of monitoring intracranial pressure, brain tissue oxygen partial pressure, subdural pressure, parenchymal pressure, intraventricular pressure, intraparenchymal pressure, temperature of the brain, blood flow to the brain, tissue perfusion, ventricular fluid pressure ([0038]). 
	Regarding claim 43, Nita ‘652 discloses the cranial prosthesis according to claim 1. In regards to the device is designed to enable the retrieval of brain tissue samples for cytological and chemical analysis, to drain ventricular fluid, and to inject chemotherapeutic agents or radio-isotope, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art is capable of performing the intended use, it meets the claim. In this case, the modulator components of Nita ‘652 can be used to retrieve brain tissue samples for cytological and chemical analysis, to drain ventricular fluid, and to inject chemotherapeutic agents or radio-isotope. Furthermore, the port can be utilized to access the brain with multiple devices to treat multiple pathologies.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Javier G. Blanco whose telephone number is (571)272-4747.  The examiner can normally be reached on M- F (10am-7:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Jerrah C. Edwards, at (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAVIER G BLANCO/             Primary Examiner, Art Unit 3774